CHINA SHOUGUAN MINING CORPORATION 6009 Yitian Road, New World Center, Room 3207 Futian District, Shenzhen People's Republic of China Telephone: 0086-755-82520008 November 23,2010 Mr. Sirimal R. Mukerjee, Esq. U.S. Securities and Exchange Commission Division of Corporation Finance 100F Street N.E. Washington, D.C. 20549-4628 RE:China ShouGuan Mining Corporation Amendment No.2 to Registration Statement on Form S-1 File No. 333-167964 Filed October 26, 2010 Dear Mr. Mukerjee: In response to your letter ofNovember 15,2010, regarding the above-referenced filing, we herewith respectfully provide the following responses, keyed to correspond to your enumerated comments: Amendment No.2 Registration Statement on Form S-1 General 1.The registration statement has been updatedthroughout to include the financial statements, as well as the updatafinancial data, for our most recent quarter ended September 30, 2010. Please see the Dilution risk factor on page 13, the Dilution section on page 14, the MD&A section on pages 28-36 and the updated Summary Compensation Table on page 38. Directors, Executive Officers, Promoters and Control Persons 2.Please see the updated biographical data for each of the officers and directors on pages 37-38. Exhibits 3.The cross-references to the SEC documents where the exhibits (or amended exhibits) can be found on the SEC wsebsite has been updated on page 86. Engineering Comment 4.Please see the updated disclosure in the Current State of Exploration subsection and the new subsection entitled Description of Processing Facilities on page 23 and the updated disclosures in the Current Operations subsection of the MD&A section on the top of page 31. Thank you for your kind cooperation and assistance in the review and revision of our registration statement to ensure it meets all of the disclosure rules and regulations. Regards, /s/Feize Zhang Feize Zhang, President and CEO
